DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 06/04/2020 has been considered by the Examiner and made of record in the application file.	

Reasons for Allowance
	Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
JP 2007-127505 (IDS) discloses when a stained sample is to be prepared, if non-specific color is produced by an endogenous protein, the stained sample is prepared by suppressing the color produced by the endogenous protein through deactivation of the endogenous protein that hinders the staining.  However, JP 2007/127505 fails to disclose “acquiring a non-specific binding specimen image representing a non-specific binding specimen that allows a reagent to act on a tissue containing the endogenous protein, the reagent developing a color in a non-specific binding region in which an endogenous protein exists; and preparing a first learning model by setting the non-specific binding specimen image to first learning data, and by allowing a learning device to learn the non-specific binding region, based on the first learning data.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665